OPINION OF THE COURT
George D. Marlow, J.
By order to show cause, petitioner challenges the outcome of a disciplinary proceeding, a transcript of which has been reviewed by the court.
Petitioner contends principally that the direct order which he is accused of disobeying would have required him to work in excess of eight hours in violation of section 171 (1) of the Correction Law, which plainly provides that no prisoner shall be required to work more than eight hours in each day.
In his opposing papers, respondent offers the affidavit of the inmate program placement coordinator at Green Haven Correctional Facility who alleges that kitchen jobs at the facility *890are in high demand. He also claims that payment is based upon three daily modules of four hours of work each, which is an apparent justification for requiring work in excess of eight hours. The coordinator additionally alleges that no inmate is made to work 12 consecutive hours. Significantly, however, the opposing papers do not dispute petitioner’s claim regarding the amount of time he worked on the day in question.
Although this court does not condone the disobedience of a direct order from a duly authorized correction officer, to adopt the position of respondent would be to ignore the unequivocal and unambiguous language of Correction Law § 171 (1).
In view of the foregoing, the court is constrained to grant the petition. The determination made at the disciplinary proceeding is hereby reversed, and the records of the petitioner are ordered expunged to the extent of any reference to this incident.